DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the rejection(s) under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejection(s) under 35 U.S.C. 112(a) have been withdrawn. 
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are only partially persuasive.  Examiner has withdrawn those addressed by the Amendment, but notes that previous rejections under 35 U.S.C. 112(b) have not been addressed.  Regarding “benzene compounds”, the paragraph Applicant previously cites directly supports Examiner’s finding of indefiniteness.  Applicant’s definitions continue to include open ended lists for “heavy hydrocarbons” and “benzene compounds” without defining what these other compounds include or exclude.  Without an understanding of what Applicant’s definitions include or exclude, one having ordinary skill in the art is not put on notice as to what would infringe or fail to infringe Applicant’s claims.  Regarding the “recycle stream”, Examiner has maintained this rejection in view that Examiner previously attempted to further explain the remaining clarity issue in the advisory action and Applicant made no further remark or amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot.  Applicant has amended the claims to recite a new combination of limitations, addressed in the modified grounds of rejection, necessitated by amendment, below.  As discussed above, the scope of the claims remains unclear, thus Examiner cannot at this time find Applicant’s arguments regarding Sturm and Sturm and Lofredo convincing.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  For example, it appears Applicant makes duplicative use of several reference characters on multiple figures directed to the non-elected inventions.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, as previously discussed, it appears that Applicant is attempting to provide a special definition for “benzene compounds” in paragraph [0018], but provides an open-ended list of exemplary compounds that would meet benzene compounds, which raises the issue of what would meet or fail to meet “benzene compounds” and by extension “heavy hydrocarbons”.  To expedite prosecution, Examiner has considered “benzene compounds” and “heavy hydrocarbons” to be any called out specifically in Applicant’s list. Claim 1, also recites the limitations “passing a first portion of the third liquid stream through a Demethanizer Reboiler and returning to the first fractionator as a recycle stream comprising at least one of C3 and components and C4 components” and then “and feeding the recycle stream comprising at least one of C3 components and C4 components to the process at a location upstream from the first fractionator”.  It cannot be understood how the same recycle stream is being fed both to the first fractionator and upstream from the first fractionator. Is there a word missing in perhaps the first recitation? Please see also the most recently preceding Advisory Action. Prior art has been applied to the claim(s) as best they could be understood as presented.  Claims 2, 5, 6, 8, and 12 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm (US 3,622,504: cited by Applicant).
Regarding claim 1, Sturm discloses a process for removing heavy hydrocarbons, including benzene compounds, from a mixed feed gas stream (see at least column 1, lines 5-10; lines 36-42: natural gas includes these compounds), comprising: cooling the mixed feed gas stream (see at least #10) in a first heat exchanger (see at least #14, #24) to condense at least a portion of C3, C4 and C5 components and heavy hydrocarbons (see at least column 2, lines 56-63), separating the condensed C3, C4, C5 components and heavy hydrocarbons in a first separator (see at least Figure 1, condensed gas #22 is sent to a first separator #36) to form a first liquid stream (see at least Figure 1, liquid stream #38) and a first gas stream (see at least Figure 1, gas stream #40), cooling the first gas stream (see at least #40) in a second heat exchanger (see at least Figure 1, gas stream #40 is cooled in heat exchanger #41) to condense at least a portion of the first gas stream (see at least column 3, lines 24-28), separating the 
Strum does not specifically disclose wherein the Reboiler is a Demethanizer Reboiler.
However, Strum further contemplates further separation of methane/ethane (see at least column 3, line 73 through column 4, line 2).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Strum with wherein the Reboiler is a Demethanizer Reboiler, to improve the method of Strum by providing provision for additional ethane recovery (see at least column 3, line 73 through column 4, line 2).  

Regarding claim 2, Strum further discloses wherein the recycle stream is combined with the feed gas stream upstream from the first separator (see at least Figure 1, stream #34 including part of the recycle stream #42 feeding into first separator #36; column 3, lines 8-23; column 3, lines 36-44).
Regarding claim 5, Strum further discloses wherein the recycle stream is combined with the first gas stream (see at least Figure 1, recycle stream #42 is combined with the first gas stream #40 and fed to separator #44; column 3, lines 8-23; column 3, lines 36-44).
Regarding claim 6, Strum further discloses wherein the first liquid stream obtained from the first separator additionally contains C2 components (see at least column 2, lines 55-67 “heavy hydrocarbons” in liquid stream #38 appear to correspond with Applicant’s understanding of the C2 components; Figure 1, separator #36).
Regarding claim 8, Strum further discloses further comprising a third separator downstream from the second separator (see at least Figure 1, separator #49, which is downstream from the first and second separators #36/#44), wherein a bottom stream from the third separator is fed to the first fractionator (see at least Figure 1, the bottom stream #54 is fed to the first fractionator #56).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm, as applied to claim 1, above, and further in view of Lofredo et al. (US 3,815,376: previously cited).
Regarding claim 12, Sturm does not disclose further comprising mixing a portion of the top stream of the third separator with the mixed feed gas stream during plant start-up.
Lofredo et al., however, teaches a process comprising mixing a portion of a product gas stream with a mixed feed gas stream during plant start-up (see at least column 38, lines 12-22).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the process of Sturm with further comprising mixing a portion of the top stream of the third separator with the mixed feed gas stream during plant start-KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to provide the benefit of recycling of substandard product gas during plant start-up (see at least Lofredo et al. column 38, lines 12-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763